DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 28, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 4-10 are canceled.
Claim Rejections - 35 USC § 112
The rejection of claims 1-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on March 28, 2022 is withdrawn in view of the Amendment received on June 28, 2022.

Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
claimThe specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons.
Claim 1 recites that a dye aptamer system is formed by placing an aptamer 5’ upstream of one of the primers, wherein the aptamer is free and single-stranded to bind to the dye and fluoresce and during the annealing an extension step, the dye-bound aptamer is annealed to a strand of target nucleic acid and extended.
Claim 1 further recites that the dye which is bound to the aptamer is released by annealing a reverse primer with the extension product and the 3D structure of the dye aptamer system is lost. 
Claim 3 recites that “aptamer probes forming double helix to a perfectly complementary sequence present upstream of at least one primer to prevent aptamer from binding to its ligand dye”.
Initially, there is no antecedent basis for the term, “aptamer probe” present in claim 3.  The embodiments of the disclosure where the term, “aptamer probe” is employed is in non-elected embodiments depicted in Figures 2 and 3, which Applicants have not elected nor available for rejoinder because Applicants elected the embodiment depicted in Figure 1 in their Election received on January 28, 2022.
Embodiments depicted in Figures 2 and 3 which employs the term, “aptamer probe” results in the increase (not decrease) in fluorescence during amplification.  This is because the so-called “dye aptamer system” does not have a fluorescent dye which is bound.  Rather, the aptamer is unable to bind to a fluorescent dye and it is released to become singles-stranded during amplification, resulting in the 3D structure which then becomes capable of binding to the fluorescent dye, thereby increasing in fluorescence.
Claim 1, however recites that the fluorescence is decreased during amplification (“dye … the reduction in fluorescence of the solution is measured corresponding to each cycle of the PCR system”).
Therefore, it becomes unclear what the term, “a dye aptamer system” is and how it is supposed work in conjunction with the “probes” of claim 3.
Claim 3, as stated above, is indefinite because it is unclear how the aptamer probes work with dye aptamer system of as set forth in patent claim 1, because claim 3 embodiment results in the increase of the fluorescence, not decrease.
Cancelation of claim 3 is suggested.
Claim 2 is indefinite by way of its dependency on claim 1.
In addition, the Office advises that Applicants amend claim 1 to describe the dye aptamer structure as depicted in Figure 1 (i.e., the elected embodiment) instead of using a generic term, “dye aptamer structure”).
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Claims are free of prior art.  The following references are made of record, however.

    PNG
    media_image1.png
    480
    713
    media_image1.png
    Greyscale
	Aptamer-mediated sensors have been well known in the art.  For example, Ouellet, J. (Frontiers in Chemistry, 2016, vol. 4, no. 29, pages 1-12) teaches RNA fluorescence with “Light-Up Aptamers”.  In the disclosure, an aptamer specific for its ligand, when unbound, does not have a 3D structure necessary to bind a fluorescing dye.  However, when a specific ligand is bound to said aptamer, the structure of the aptamer changes to create a structure which can bind to the fluorescing dye (see below, from Figure 3)
As seen, in configuration (A), the aptamer is not bound to its ligand, whereupon in (B), the ligand binds to the aptamer which results in the conformational change to create a structure that binds the fluorescing dye (green hexagons), wherein the fluorescing dye which does not fluoresce when unbound, becomes bound to the aptamer and results in fluorescence (i.e., “lights up”).
	Ouellet differs from the instantly claimed method because the artisan does not use the aptamer as a primer, nor does the artisan teach that the fluorescing dye become bound for detection.  Rather, the claimed method beings with an aptamer which has bound thereto a dye which fluoresces, and loses the dye when the aptamer 
    PNG
    media_image2.png
    669
    809
    media_image2.png
    Greyscale
is bound to the target nucleic acid (see below, from Figure 1):
As seen, the aptamer comprises a fluorescent dye which is already “lit”, and when the 3’ end of the aptamer anneals to its target nucleic acid, becomes extended to produce an aptamer extension product.  This aptamer extension product is then extended against a reverse primer, resulting in the loss of 3D structure of the aptamer (see third state) and further loss in the fluorescent dye (see fourth state).  The detection is achieved by the “loss” of fluorescence, rather than the increase in the fluorescence.
	Therefore, the mechanism by which Ouellet’s method detects the target “ligand” is completely different from that of the instant application.
	Yang et al. (Analytical Biochemistry, 2008, vol. 380, pages 164-173) teach a method of detecting the presence of a protein analyte via real-time PCR via us of aptamer, wherein the overall method scheme is depicted in their Figure 1, reproduced below:


    PNG
    media_image3.png
    424
    715
    media_image3.png
    Greyscale
	As seen, the top structure is an aptamer without its ligand having a particular double-stranded region and a loop region (right) and a partial loop (on the left).  When a ligand (thrombin) is bound to the aptamer, the binding produces a structural change in the aptamer, opening up the double-stranded region, which now is now available to bind to a probe, and a reverse primer (green) in ligated to one of the 3’ end of the aptamer.  The resulting structure is then amplified with a forward and reverse primer which anneals to their regions (see “For” and “Rev”), with an probe which anneals therebetween (“Probe”) in a real-time PCR reaction.
	The difference between Yang et al. and that of the instant application is that the aptamer of Yang et al. also does not start with a bound dye, nor does amplification cycle result in the reduction of fluorescence in solution.  Rather, the fluorescence signal increases as the amplification product cycles increases.
	Therefore, there is no motivation to alter the entire means of the detection scheme of Yang et al. to arrive at the presently claimed method.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 1, 2022
/YJK/